Name: 2011/854/EU: Commission Implementing Decision of 15Ã December 2011 extending the derogation period for Romania to raise objections to shipments of certain waste to Romania for recovery under Regulation (EC) NoÃ 1013/2006 of the European Parliament and of the Council on shipments of waste (notified under document C(2011) 9191) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: environmental policy;  trade policy;  Europe;  deterioration of the environment
 Date Published: 2011-12-20

 20.12.2011 EN Official Journal of the European Union L 336/74 COMMISSION IMPLEMENTING DECISION of 15 December 2011 extending the derogation period for Romania to raise objections to shipments of certain waste to Romania for recovery under Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (notified under document C(2011) 9191) (Text with EEA relevance) (2011/854/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third and the fifth subparagraphs of Article 63(5) thereof, Whereas: (1) Pursuant to Article 63(5) of Regulation (EC) No 1013/2006 Romania may raise objections to shipments of certain wastes for recovery for a period of time ending on 31 December 2011. (2) By letter of 1 June 2011 Romania requested to extend that period until 31 December 2015. (3) There is a need to ensure that environmental protection remains at high levels across the Union, in particular where the country of destination has no, or insufficient recovery capacity for certain types of waste. Romania should retain the possibility to object to certain undesired planned waste shipments destined for recovery onto its territory. The derogation regime applicable to Romania should be therefore extended until 31 December 2015. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 39(1) of Directive 2008/98/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 12 of Regulation (EC) No 1013/2006, the period during which the Romanian competent authorities may raise objections to shipments to Romania for recovery of the wastes listed in the second and the fourth subparagraphs of Article 63(5) of that Regulation in conformity with the grounds for objection laid down in Article 11 of that Regulation, shall be extended until 31 December 2015. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 312, 22.11.2008, p. 3.